Motion Granted and Abatement Order filed June 21, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00284-CV
                                   ____________

                          JOSEPH FRIED, Appellant

                                         V.

             PAUL HARLAN & ROBERT COLLINS, Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12069

                            ABATEMENT ORDER

      On June 18, 2018, appellant filed an unopposed motion to abate this appeal.
The motion states the parties have reached a settlement agreement and are in the
process of finalizing the agreement. Appellant asks that the appeal be abated for
completion of the settlement. The motion is GRANTED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until August 20, 2018. The appeal will be reinstated on this court’s
active docket on or after that date, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                PER CURIAM




                                         2